Citation Nr: 0837116	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to May 
1969.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.

In July 2008, a hearing was held before the undersigned 
sitting at the RO.  Although not represented by a veteran's 
service organization, the veteran was assisted at the hearing 
by a VA employee.  See 38 C.F.R. § 20.701 (2007) (indicating 
that at the request of an appellant, a VA Veterans Benefits 
Counselor may present the appeal at a hearing before the 
Board.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the veteran in the development of a 
claim.  This includes assisting the veteran in procuring 
service treatment records, relevant treatment records, and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

At the hearing, the veteran testified that he received 
psychiatric treatment during service.  He explained that he 
was reprimanded by his commanding officer and was sent to a 
psychiatrist, Dr. Brown, who was on a different base in 
Germany.  He indicated that he was seen for a few sessions, 
but that the examiner ultimately decided he could not do 
anything for the veteran.  The veteran reported that there 
was apparently another physician better qualified to deal 
with his situation but he was unavailable.  The veteran 
asserted that he became paranoid while in Germany, and that, 
if he had received proper treatment during service, his 
condition would not be as severe today.


On his claim received in November 2005, the veteran reported 
psychiatric treatment in Germany while on active duty.  
Private medical records also document the veteran's reports 
of in-service psychiatric treatment and continued symptoms.  
For example, a private treatment record dated March 4, 1981, 
indicates the veteran had been fairly dysfunctional since 
returning from the service.  A record dated March 26, 1981, 
indicates the veteran reported the therapy sessions were more 
helpful than previous sessions attended in the military.  A 
June 1995 psychiatric evaluation documents the veteran's 
reports of being seen by a military psychiatrist for 1 to 2 
months and his reports of abnormal thoughts in the 1970's.  

Review of service treatment records is negative for any 
complaints of or treatment for a psychiatric disability.  A 
VA Form 3101 indicates that the veteran's clinical records, 
to include enlistment and separation examinations, were 
requested and received in November 1976 in connection with a 
claim for a knee disability.  There is no indication that 
psychiatric records or the veteran's mental health jacket 
were requested or obtained at that time, or at any time 
since.  

Any records showing psychiatric treatment during service are 
relevant and should be requested.  In this regard, the Board 
notes that information pertaining to any command referral for 
psychiatric evaluation might be contained in the service 
personnel records and these records should also be obtained.  
See 38 C.F.R. § 3.159(c)(2) (2007).

In addition, as medical evidence shows a current diagnosis of 
schizophrenia, and the veteran has reported symptoms during 
service with continued problems following separation, a 
medical opinion should be obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2007); See Charles v. Principi, 16 Vet. App. 
370 (2002) (medical examination necessary when record 
includes diagnosis of claimed condition and lay description 
of continuity of symptoms that are capable of lay 
observation).



Accordingly, the case is REMANDED for the following action:

1.	Request all service records pertaining 
to any psychiatric treatment during the 
veteran's period of service from 
October 1965 to May 1969, to include 
copies of any treatment records 
contained in the mental health jacket.  
Any records obtained should be 
associated with the claims folder.

2.	Request complete service personnel 
records pertaining to the veteran's 
period of service from October 1965 to 
May 1969.  Any records obtained should 
be associated with the claims folder.

3.	If records are received documenting in-
service psychiatric treatment and/or 
evaluation, the veteran should be 
scheduled for an appropriate VA 
psychiatric examination.  The claims 
file should be available for review and 
the examiner should note that it has 
been reviewed.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
the veteran has a current psychiatric 
disability that is related to active 
military service or events therein. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disability.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


